Citation Nr: 1002504	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-09 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for dental trauma to teeth 
8, 9 and 10 for compensation purposes.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1954 to May 1982.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This matter was 
remanded in September 2008.  A review of the record shows 
that the RO has complied with all remand instructions to the 
extent possible.  Stegall v. West, 11 Vet. App. 268 (1998). 

A Travel Board hearing was held before the undersigned at the 
RO in February 2008.  The Board notes that the current appeal 
only concerns whether service connection for dental 
disability is warranted for compensation purposes.  An 
earlier February 1994 decision granted service connection for 
teeth 8, 9 and 10 for treatment purposes.  


FINDING OF FACT

The Veteran does not meet the requirements for service 
connection for dental disability for compensation purposes.  


CONCLUSION OF LAW

The criteria for service-connected compensation for dental 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1712, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in May 2006, October 2008, and September 2009.  

In July 2006, the Veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service VA and private medical 
records.  The evidence of record also contains reports of VA 
examinations performed in November 1993 and November 2008.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  

Criteria & Analysis

In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2009); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.

Otherwise, a veteran may be entitled to service connection 
for dental conditions including treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease, for the sole purposes of receiving VA 
outpatient dental services and treatment, if certain criteria 
are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161 
(emphasis added).

The rating activity should consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service and, when 
applicable, to determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(b).

The Board notes that service connection was previously 
granted for teeth 8, 9 and 10 for treatment purposes.  

The Veteran underwent a VA examination in November 1993.  
Upon physical examination, right and left lateral excursion 
of the mandible was normal.  Vertical excursion of the 
mandible was 44 millimeters.  Protrusive excursion of the 
mandible was normal.  There was no speech or mastication 
interference.  There was no displacement to the left or right 
of the mandible.  Occlusion was normal.  There were no scars 
in and around the maxilla and mandible.  There was no 
paralysis or functional loss.  Teeth 9, 18, 19, and 29 were 
replaceable and teeth 16, 17, and 32 were nonreplaceable.  
There was no loss of bone or loss of sensation.  Panorex x-
ray indicated that teeth 7 and 21 have had enodontic therapy.  
Fixed bridges were present from teeth 8 to 10 and teeth 28 to 
30.  Tooth 13 had a full crown.  Teeth 4, 5, 12, 14 and 20 
were nonrestorable due to decay.  Abutement tooth 30 under a 
bridge had recurrent decay.  The fixed bridge from teeth 8 
through 10 were loose from the abutment and may be removed by 
the Veteran.  Tooth 10 was nonrestorable under the bridge.  
Teeth #4, 5, 12, 14 and 20 were nonrestorable due to decay.  
Teeth 7, 15, 28, 30 and 31 had decay and were restorable.  

A letter from Dr. B.R.H. dated in March 2008 reflects that 
the Veteran's chewing ability and speech was affected by a 
complete failure of prosthesis.  The supporting teeth 8 and 
10 appeared non-restorable.  The bridge had also worn the 
lower front teeth during use of the bridge.  Since the 
Veteran also was missing many back teeth, he had no means to 
chew food adequately.  This certainly affected his nutrition 
and overall health.  

The Veteran underwent another VA examination in November 
2008.  Upon physical examination, right lateral excursion of 
mandible was 4 millimeters.  Left lateral excursion of 
mandible was 5 millimeters.  There was 55 millimeters between 
incisal edges of anterior teeth.  Protrusive excursion of 
mandible was 6 millimeters.  There was no speech 
interference.  There was mastication interference due to loss 
of teeth and dental decay.  There was no displacement of the 
mandible to the right or left.  Occlusion was normal.  There 
was an 18 millimeter horizontal scar in the midline of the 
upper lip below the nose.  There was no paralysis or 
functional loss.  Teeth 4, 9, 18, 19, 20, 29, 30, and 31 were 
replaceable.  Teeth 1, 16, 17, and 32 were non-replaceable.  
There was no loss of sensation involving the fifth or seventh 
cranial nerves.  The Panorex x-ray indicated dental caries 
were present radiographically in teeth 5, 12, 15, and 28.  
Tooth 10 has had root canal therapy.  Periodontal bone loss 
was noted in the mandibular anterior quadrants.  Dental 
caries were present in Teeth 2 and 3 which were restorable.  
Tooth 5 had a retained root.  Tooth 8 had extensive dental 
caries.  Tooth 10 had a retained root.  Tooth 11 had incisal 
and facial decay.  Tooth 12 was a retained root.  Tooth 13 
had distal facial decay.  Tooth 14 had a retained root.  
Tooth 15 was a retained root.  Tooth 21 had facial decay.  
Tooth 27 had facial decay.  Tooth 28 was a retained root.  
Periodontitis was present in the remaining teeth in the 
mandibular anterior.  There was bone loss in the mandibular 
anterior due to periodontal disease.  The fixed bridge from 
Teeth 8 through 10 was retained only be dental adhesive.  
There were temporary fillings in the teeth 2 and 3.  These 
teeth should be extracted.  The examiner diagnosed loss of 
teeth acquired military trauma occurred tooth 9 which was 
lost while the Veteran was in Vietnam.  The Veteran had 
rampant dental caries.  The Veteran had retained roots of 
teeth from dental caries.  A cicatrix was present on the 
upper lip.  The examiner noted that tooth 9 was lost as a 
result of military trauma while in the Republic of Vietnam.  
A fixed bridge was constructed in December 1973 for this 
missing tooth.  The Veteran was essentially a dental cripple 
with rampant dental caries and loss of fixed bridgework that 
was replaced due to military trauma.  The examiner opined 
that the Veteran should be considered a service-connected 
Veteran for dental care.  

An August 2009 VA examination addendum reflects that the 
Veteran showed moderate to severe chronic whole mouth 
periodontal disease.  This periodontal disease was not caused 
by trauma in the 8, 9 and 10 area of the mouth.  The x-rays 
revealed multiple root fragments remained in the mouth along 
with decay.  This whole mouth decay was not caused by trauma 
in the 8, 9, 10 area, but due to high caries index.  There 
was no relation between the whole mouth caries and 
periodontal disease that existed to the trauma that was 
sustained in 8, 9 and 10 area.  The above problems were 
related to a high caries index and a lack of oral hygiene.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
there is no basis for compensation for any dental disorder.  
The Veteran has not been shown to have loss of teeth due to 
the loss of substance of the body of the maxilla or mandible.  
Nor does he have any of the other dental disorders listed 
under 38 C.F.R. § 4.150.  Therefore, the Board finds that 
service connection for a dental disorder for compensation 
purposes must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for dental trauma to teeth 8, 9 and 120 
for compensation purposes is not warranted.  

The appeal is denied.  



____________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


